DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current Status of 16 / 753288
Claims 1-18 are pending and examined on the merits.
Information Disclosure Statement
The information disclosure statements filed 12 March 2020 and 21 May 2020 are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for treating hepatocellular carcinoma, neuroblastoma, nonsmall cell lung cancer, breast cancer, and prostate cancer.  The specification does not reasonably provide enablement for treatment of the scope of the cancer claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating a cancer in which a subject in a compound that contains a crown ether condensed with a quinazoline ring. Thus, the claims taken together with the specification imply a compound of formula (I) can treat cancer.

    PNG
    media_image1.png
    195
    336
    media_image1.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
KUMAR (Journal of Clinical Oncology, 2008, 10(1), 1742-1751) describes that more research is required to understand to understand the therapeutic targets of EGFR-TK (page 1749, column 1, paragraph 3 to column 2, paragraph 2).  	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treating disease associated with EGFR-TK, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how EGFR-TK functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treating hepatocellular carcinoma, neuroblastoma, nonsmall cell lung cancer, breast cancer, and prostate cancer.  
The specification does not provide guidance for enablement for treatment of the scope of the cancer claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treatment of a cancer with a compound of formula (I) and the high unpredictability in the art as evidenced therein, and the lack 
Allowable Subject Matter
Claims 1-6 and 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  XU (Bioorganic and Medicinal Chemistry, 2019, 27, 1-8, supporting information pages 1-30) describes compound 18 (page 3, page 4 of supporting information).  This compound neither anticipates nor renders obvious a compound of claim 1 because examined variable R cannot be OH and the reference was published after 14 December 2017, the priority date of the examined application.

    PNG
    media_image2.png
    150
    195
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    248
    447
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    38
    587
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    26
    586
    media_image5.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699